Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 8, 9, 14-16, and 19 are pending.  Claims 7, 10-13, 17, 18, and 20 have been canceled.  Note that, Applicant’s amendment and arguments filed 5/16/22 have been entered.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 1/28/22 have been withdrawn: 
The rejection of claims 1-6, 8, 9, 13, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Palla-Venkata et al (US 8,642,529), has been withdrawn.
The rejection of claims 1, 4-9, 13, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Swazey et al (US 9,045,716), has been withdrawn.
	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Swazey et al (US 9,045,716), has been withdrawn.  
	The rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Swazey et al (US 9,045,716) as applied to the rejected claims above, and further in view of Caggioni et al (US 8,716,213), has been withdrawn.  
	The rejection of claims 1-6, 8, 9, 14-16, and 19 under 35 U.S.C. 103 as being unpatentable over Caggioni et al (US 8,716,213) in view of Palla-Venkata et al (US 8,642,529), has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 14-16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to instant claims 1, 16, and 19, the specification, as originally filed, provides no basis for “greater than 0.5 Pa”.  While the instant specification provides data points that are about 0.5 Pa, the instant specification provides no data for “greater than 0.5 Pa”, which would encompass any values greater than 0.5 Pa.  Thus, this is deemed new matter.   Note that, instant claims 2-6, 8, 9, 14, and 15 have also been rejected due to their dependency on instant claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palla-Venkata et al (US 8,642,529).
Palla-Venkata et al teach a surfactant structured liquid composition containing from 0.5 to 15% by weight of a surfactant selected from anionic, nonionic, amphoteric, etc., and mixtures thereof, from 0.005% to 2% of a bacterial cellulose (e.g., microfibrous cellulose), etc.  See column 4, lines 1-50.  Suitable anionic surfactants include alkyl benzene sulfonates, aliphatic sulfates, etc.  Suitable nonionic surfactants include ethoxylated alcohols, alkyl polyglycosides, etc.  See column  4, line 40 to column 6,line 15.  The bacterial cellulose is derived from the Acetobacter genus.  See column 6, lines 1-69.  The composition contains from 60-95% water and other ingredients such as perfumes, thickeners, sequestering agents, etc.  See column 9, lines 1-69.  Specifically, Palla-Venkata et al teach a composition containing 5.5% sodium lauryl ether sulphate, 2.5% cocoamidopropylbetaine, 1% cocomonoethanolamide (nonionic surfactant), 0.2% microfibrous cellulose, 1% perfume, etc., and water.  See column 10, line 60 to column 11, line 30. 
Palla-Venkata et al do not teach, with sufficient specificity, a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Palla-Venkata et al suggest a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Palla-Venkata et al, Applicant states that the is not a reasonable suggestion in Palla-Venkata et al to use AES and LAS surfactants together in combination with nonionic surfactant, wherein a weight ratio of the anionic detergent to the nonionic detergent surfactant is from about 0.5 to 15.  Additionally, Applicant states that Palla-Venkata et al teach that the surfactant can be any of the thousands of various surfactants and it would not be obvious from this imprecise suggestion of surfactants to combine the two recited anionic surfactants with a nonionic surfactant at the weight percent and ratio recited in claims 1, 16, and 19.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Palla-Venkata et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, Palla-Venkata et al clearly teach that anionic surfactants, nonionic surfactants, etc., and mixtures thereof may be used in the composition in amounts from 0.5 to 15% by weight, wherein suitable anionic surfactants include alkyl benzene sulfonates, aliphatic sulfates, etc. (See columns 4 and 5 of Palla-Venkata et al).    
Additionally, Palla-Venkata et al specifically teach a composition containing 5.5% sodium lauryl ether sulphate, 2.5% cocoamidopropylbetaine, 1% cocomonoethanolamide (nonionic surfactant), 0.2% microfibrous cellulose, 1% perfume, etc., and water (See column 10, line 60 to column 11, line 30 of Palla-Venkata et al), which suggests a ratio of anionic surfactant (5.5% sodium lauryl ether sulphate) to nonionic surfactant (1% cocomonoethanolamide) of 5.5:1 and the use of 2.5% of cocoamidopropylbetaine and clearly falls within the scope of the instant claims.  Note that, from the teachings of Palla-Venkata et al, one of ordinary skill in the art would clearly be motivated to use a mixture of an alkyl benzene sulfonate and alkyl ether sulfate as recited by the instant claims.   
Additionally, the Examiner asserts that the broad teachings of Palla-Venkata et al would suggest compositions having the same storage modulus and oscillatory yield stress as recited by the instant claims because Palla-Venkata et al teach compositions containing the same components in the same amounts as recited by the instant claims.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of Palla-Venkata et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that comparative data has been provided Tables 1 and 2 of the instant specification which is sufficient to show the unexpected and superior storage modulus and yield stress and in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to an alkyl ether sulfate and any linear alkylbenzene sulfonate in broad amounts, any nonionic surfactant in broad amounts, cocoamidopropyl betaine in any amount, and any bacterial-derived cellulose network in a given amount, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).
Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/June 8, 2022